Citation Nr: 0114451	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries, bilateral feet.
 
2.  Entitlement to service connection for degenerative joint 
disease, bilateral hips.

3.  Entitlement to service connection for residuals of cold 
injuries, numbness bilateral legs.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of cold injuries, bilateral feet; degenerative 
joint disease, bilateral hips; residuals of cold injuries, 
numbness bilateral legs; bilateral hearing loss; tinnitus; 
hypertension; residuals of shell fragment wounds; and post 
traumatic stress disorder (PTSD).

In his substantive appeal (VA Form 1-9) dated August 2000, 
the veteran limited his appeal to entitlement to service 
connection for residuals of cold injuries, bilateral feet; 
degenerative joint disease, bilateral hips; residuals of cold 
injuries, numbness bilateral legs; bilateral hearing loss; 
and tinnitus.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran filed his claim for VA disability compensation in 
December 1998.  The RO thereupon contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, to 
request his service medical records.  The NPRC informed the 
RO no medical records were on file and that the veteran's 
records had apparently been lost in a fire at the facility in 
1973.  Extracts of military hospital reports from the Surgeon 
General's Office were received by the RO and indicate that 
the veteran suffered a blast injury from an artillery shell 
in the area of his head in January 1945

The veteran contends that he suffers from above disabilities 
as a result of his exposure to the extreme cold during the 
Battle of the Bulge in the winter of 1944 and 1945.  In 
addition, he claims that he suffers from bilateral hearing 
loss and tinnitus as a result of acoustical trauma from 
serving in the combat engineers and as jackhammer operator.

The RO has denied the claims as not well grounded, and the 
veteran has not had a VA exeamination.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the NPRC for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the veteran's 
military service in the Army, and 
specifically, any and all records 
associated with his personnel folder.

2.  The RO should assure that the claims 
folder includes copies of all relevant VA 
and private medical records that are 
available.

3.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the nature and etiology of 
any current disabilities of the feet, 
hips, and legs.  It is imperative that 
the claims file, including all additional 
material added to the record in 
accordance with paragraphs 1 and 2, 
above, be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
special studies and tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner  is requested to state a medical 
opinion as to whether it is at least as 
likely as not that any claimed disability 
of the feet, hips or legs is the result 
of a disease or injury the veteran had in 
service, to include injuries resulting 
from exposure to cold. 

 4.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of ascertaining the nature and 
etiology of any current hearing 
disabilities, to include decreased 
hearing acuity and tinnitus.  It is 
imperative that the claims file, 
including all additional material added 
to the record in accordance with 
paragraphs 1 and 2, above, be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner  is 
requested to state a medical opinion as 
to whether it is at least as likely as 
not that any claimed hearing disability, 
to include decreased hearing acuity and 
tinnitus, is the result of a disease or 
injury the veteran had in service, to 
include injuries resulting from exposure 
to noise and explosions.

5.  The RO must assure that all 
procedural steps required under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126), atre carried out in full.

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure that all pertinent VA 
records are obtained and reviewed, and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




